                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                    ENTERED
                    IN THE UNITED STATES DISTRICT COURT                           August 08, 2019
                     FOR THE SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk
                              HOUSTON DIVISION


UNITED STATES OF AMERICA,                    §
                                             §
             Respondent/Plaintiff,           §
                                             §
v.                                           §          CIVIL ACTION NO. H-18-4066
                                             §          (CRIMINAL NO. H-14-356-11)
MARIA ESTHER CARRANZA,                       §
                                             §
             Petitioner/Defendant.           §



                          MEMORANDUM OPINION AND ORDER


     Defendant Maria Esther Carranza ("Petitioner")                        has filed a

Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct
Sentence by a Person in Federal Custody ("Petitioner's Motion")

(Docket     Entry       No.   588) . 1    The     United    States       ("Respondent")

responded     by    filing       its     Motion    to    Dismiss     §    2255      Motion
("Respondent's Motion to Dismiss") (Docket Entry No. 608) . For the
reasons explained below, the court will grant Respondent's Motion

to Dismiss and will dismiss Petitioner's Motion.



                   I.     Factual and Procedural Background

     On April 15, 2016, Petitioner plead guilty to conspiring to
possess, with the intent to distribute, a substance containing a




     1
         All Docket Entry references are to Criminal No. H-14-356.
detectable amount of heroin. 2 The court sentenced Petitioner to 87

months imprisonment and a judgment was entered on January 13,

2017. 3       Petitioner did not directly appeal her conviction or
sentence, which became final on January 27, 2017: fourteen days
after judgment was entered.             See Fed. R. App.    P.     4 (b) (1) (A)

(providing that a defendant's notice of appeal must be filed in the
district court within 14 days of the later of (1) the entry of

judgment or (2) the filing of the government's notice of appeal).
       Petitioner signed her Motion and placed it into the prison

mailing system on October 17,           2018, 4 alleging that her counsel
provided constitutionally ineffective assistance and that her

conviction and sentence are subject to collateral attack based on
the Supreme Court's decisions in Sessions v. Dimaya, 138 S. Ct.
1204       (2018),   and Carpenter v.    United States,   138 S.     Ct.   2206
(2018). 5      Respondent filed its Motion to Dismiss on February 6,


      See Judgment in a Criminal Case [United States of America v.
       2

Maria Esther Carranza, Case No. 4:14-CR-00356-011], Docket Entry
No. 444, p. 1.
       3
           See id. at 1-2.
      "Under the prison mailbox rule, a prisoner's pleading is
       4

deemed to have been filed on the date that the pro se prisoner
submits the pleading to prison authorities for mailing." Stoot v.
Cain, 570 F.3d 669, 671 (5th Cir. 2009). Petitioner verified that
she placed her Motion in the prison mailing system on October 17,
2018, and therefore her Motion will be considered as "filed" on
that date. See Petitioner's Motion, Docket Entry No. 588, p. 12.
      See Petitioner's Motion, Docket Entry No. 588, pp. 4 [Ground
       5

One: Carpenter]; 5 [Ground Two: Dimaya]; 6-7 [Ground Three:
ineffective assistance by failure to obtain a plea agreement]; 8
[Ground Four: ineffective assistance by failure to file direct
                                                    (continued ...)
                                        -2-
2019, arguing that Petitioner's Motion is time barred. 6 Petitioner
did not respond to Respondent's Motion to Dismiss.



                        II.   Statute of Limitations

     The Antiterrorism and Effective Death Penalty Act of 1996

( "AEDPA") includes a one-year statute of limitations for all
federal habeas petitions.         See 28 u.s.c.   §    2255 (f).   AEDPA's

statute of limitations provision is codified in 28 U.S. C.               §

2255 (f):
     (f)   A 1-year period of limitation shall apply to a
     motion under this section. The limitation period shall
     run from the latest of--
               (1) the date on which the judgment of conviction
               becomes final;

               (2) the date on which the impediment to making a
               motion created by governmental action in violation
               of the Constitution or laws of the United States is
               removed, if the movant was prevented from making a
               motion by such governmental action;

               ( 3)  the date on which the right asserted was
               initially recognized by the Supreme Court, if that
               right has been newly recognized by the Supreme
               Court and made retroactively applicable to cases on
               collateral review; or

               (4) the date on which the facts supporting the
               claim or claims presented could have been
               discovered through the exercise of due diligence.




     5 (
         •••   continued)
appeal].
     6
         See Respondent's Motion to Dismiss, Docket Entry No. 608, p.
1.

                                     -3-
         III.   Application of§ 2255(f) to Petitioner's Motion

     Respondent argues that the limitations period for Petitioner's

Motion began to run when her conviction became final on January 27,
2017, and expired one year later on January 27, 2018.7      Respondent

argues that § 2255(f)(1) is the proper commencement provision

because subsections (2), (3), and (4) of§ 2255(f) do not apply.8

Petitioner appears to argue that the commencement provision in§
2255(f)(3) applies and renders her Motion timely because she is
entitled to relief under new Supreme Court case law.9          Section

2255(f)(3) applies only when the Supreme Court has recognized a new
legal right applicable to the Petitioner's case that was held to
apply retroactively.         See 28 U.S.C. § 2255(f)(3).   The Supreme
Court cases cited by Petitioner as grounds for relief in her Motion
are Sessions v. Dimaya, 138 S. Ct. 1204 (2018), and Carpenter v.
United States, 138 S. Ct. 2206 (2018).
     Petitioner argues that she "should not have to be deported
[after her sentence] given her crime was not an aggravated felony
as in Dimaya. 1110   In Dimaya, the Court held that the definition of
"crime of violence" in 8 U.S.C.§ 16(b) is unconstitutionally vague
as incorporated into the         Immigration and Naturalization Act.
Dimaya,     138 S. Ct. at 1223.       But whether Dimaya will affect

     7
         See Motion to Dismiss, Docket Entry No. 608, pp. 2-3.
     8
         See id. at 3, 11.
     9
         See Petitioner's Motion, Docket Entry No. 588, p. 10.
     10   see id. at 5.
                                    -4-
Petitioner's deportation is not an issue the court can address in

this action.     Dimaya does not state a new rule of law that affects

Petitioner's conviction or sentence.
     Petitioner also claims that her Fourth Amendment rights were
violated when investigators failed to obtain a "cellular warrant"
before intercepting her and her co-defendants' calls during their

investigation.11 In Carpenter, the Court held that the Government's

acquisition of extensive historical cell-site location information
( "CSLI") 12 from a cell phone company was a Fourth Amendment "search"

and therefore required law enforcement to obtain a search warrant.

Carpenter, 138 S. Ct. at 2221.      Petitioner argues that "cellular

communications were used against her in her case violating her

fourth amendment [sic] rights under Carpenter [sic] ." 13   Petitioner
does not deny that all of the intercepted communications she

references in her Motion were obtained pursuant to a judicially-
authorized wiretap.14      There is no evidence that the Government

obtained or used historical CSLI without first obtaining a search
warrant.      Therefore,   there is no indication that Carpenter is
applicable here.

      11See id. at 4; Legal Memorandum Attached to Petitioner's
Motion, Exhibit 1 to Petitioner's Motion, Docket Entry No. 588-1,
p. 2.
      CSLI maps the cell phone (and its user's) location similarly
     12

to GPS monitoring. See Carpenter, 138 S. Ct. at 2217-18.
      See Legal Memorandum Attached to Petitioner's Motion, Exhibit
     13

1 to Petitioner's Motion, Docket Entry No. 588-1, p. 2.
     14
          See id.; Respondent's Motion to Dismiss, Docket Entry No.
608, p. 8.

                                   -5-
       Moreover, the rule articulated in Carpenter does not apply

retroactively.        "New" rules of criminal procedure do not apply

retroactively to cases on collateral review. See Chaidez v. United
States, 133 S. Ct. 1103, 1107 (2013).         A case announces a new rule

when it imposes a new obligation on the Government.             Id.   "A rule

is substantive rather than procedural if it alters the range of

conduct or the class of persons that the law punishes."           Schriro v.

Summerlin, 124 S. Ct. 2519, 2523 (2004).          "In contrast, rules that

regulate only the manner of determining the defendant's culpability
are procedural."       Id.   The rule in Carpenter is "new" because it

imposed a new obligation on the Government to obtain a search
warrant before accessing historical CSLI data.               But the rule in
Carpenter is procedural because it does not affect what conduct is

unlawful or who may be punished under the law, but only how the
Government may collect evidence.          The rule in Carpenter therefore
does    not   apply   retroactively.       Even   if   the   Government   had
unlawfully accessed Petitioner's historical CSLI data, Carpenter
cannot provide Petitioner with grounds for habeas relief.
       Petitioner does not assert any right newly recognized by the

Supreme Court in connection with her two ineffective assistance of
counsel claims. 15      Petitioner does not argue any other basis for


      Plaintiff argues that her attorney provided ineffective
       15

assistance by (1) failing to file a direct appeal and (2) failing
to negotiate and obtain a plea agreement. See Petitioner's Motion,
Docket Entry No. 588, pp. 6-8. The court agrees with Respondent
that there is no newly recognized right in connection with these
claims. See Respondent's Motion to Dismiss, Docket Entry No. 608,
pp. 4-5 (citing Roe v. Flores-Ortega, 120 s. Ct. 1029, 1035 (2000)
                                                    (continued...)
                                    -6-
timeliness of these claims.             Because § 2255(f)(1)'s commencement

provision applies to Petitioner's ineffective assistance claims,

the statute of limitations expired on January 27, 2018.
     Since Petitioner did not file this action until October 17,
2018, it is barred by limitations.             The court will therefore grant

Respondent's Motion to Dismiss and dismiss Plaintiff's Motion.



                        IV.   Certificate of Appealability

     Under 28 U.S.C § 2253 Petitioner must obtain a certificate of
appealability ( "COA'') before she can appeal this Memorandum Opinion
and Order dismissing her Motion. 28 U.S.C. § 2253(c).             A court may

only issue a COA "if the applicant has made a substantial showing
of the denial of a constitutional right."             28 u.s.c. § 2253(c)(2).
"A petitioner satisfies this standard by demonstrating that jurists
of reason could disagree with the district court's resolution of
his constitutional claims or that jurists could conclude the issues
presented         are   adequate   to   deserve   encouragement   to   proceed
further." See Miller-El v. Cockrell, 123 S. Ct. 1029, 1034 (2003).

If denial of relief is based on procedural grounds, the petitioner
must not only show that "jurists of reason would find it debatable
whether the petition states a valid claim of the denial of a


     15
          continued)
          ( •••
("We have long held that a lawyer who disregards specific
instructions from the defendant to file a notice of appeal acts in
a manner that is professionally unreasonable."), and Lafler v.
Cooper, 132 S. Ct. 1376, 1384 (2012) (recognizing that defendants
are entitled to effective assistance of competent counsel during
plea negotiations)).
                                         -7-
constitutional right, but also that they would find it debatable

whether the district court was correct in its procedural ruling."
Beazley v. Johnson, 242 F.3d 248, 263 (5th Cir. 2001) (internal

quotation marks and citations omitted).      The court concludes that
Petitioner is not entitled to a COA under the applicable standards.

See 28 U.S.C. § 2253(c).



                    V.     Conclusion and Order

     Because Petitioner's Motion is barred by the statute of

limitations, Respondent's Motion to Dismiss § 2255 Motion (Docket

Entry No. 608) is GRANTED, and Petitioner's Motion Under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody (Docket Entry No. 588) will be dismissed.

     SIGNED at Houston, Texas, on this the           of August, 2019.




                                             SIM LAKE
                                SENIOR UNITED STATES DISTRICT JUDGE




                                 -8-
